DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant is advised that the Notice of Allowance mailed 16 December 2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
The indicated allowability of all claims is withdrawn in view of the newly discovered reference(s) to Tryon (U.S. Patent Publication No. 2005/0228553).  Rejections based on the newly cited reference(s) follow.
	It is also noted that the amendments to the specification submitted on 5 February 2021 have been entered.  
	Applicant amended claims 1 and 11; Applicant cancelled claims 4 and 14.  No claims have been added. The submitted claims have been entered and are considered below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "continuously" in claims 1 and 11 is a relative term which render the claims indefinite.  The term "continuously" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   While the specification does outline that "continuously" may mean repeated multiple times, including repeating regularly or periodically (see pg. 24), the cited passage does not assist in ascertaining what is and is not considered “continuous”.  
The claims 2, 3, 5-10, 12, 13 and 15-20 are rejected based on their dependency to claims 1 and 11.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-9, 11-13 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) in view of Schreder (U.S. Patent No. 5,504,482) and Tryon (U.S. Patent Publication No. 2005/0228553).  
With reference to claim 1, Bastian discloses a method of vehicle operation, comprising: determining a segment of a vehicle route (see col. 6:17-59); determining information about an external environment of a vehicle (see col. 3:41-53).   Bastian does not disclose the next limitation.  A teaching from Schreder discloses the external environment includes proximity of another vehicle (see col. 7:48 to col. 8:3). 
Continuing with the claim, the combination of Bastian and Schreder further disclose using the determined information to calculate a speed over the segment of a vehicle route, with the segment being continuously resegmented (see Bastian, col. 6:17-59), and distance with respect to a vehicle in proximity being adjusted (see Schreder, col. 7:48 to col. 8:3, maintain safe but efficient distance); applying calculated power to the vehicle engine to travel along the segment of the vehicle route at a 
It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Schreder based on the motivation that, even though dynamic electronic vehicular control, for example, anti-lock braking, anti-skid steering, and electronic control suspension have been contemplated by others, these systems do not appear to functionally integrate these dynamic controls with an accurate inertial route guidance system having an inertial measuring unit well suited for dynamic motion sensing.  
Regarding the last limitation, Tryon discloses determining a future destination using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include the teaching of Tryon based on the motivation to improve the anticipation of a destination or a driving pattern can be responsive to associated likelihoods based upon previous vehicle behavior, which likelihoods can be also dependent upon the time of day, day of week or date.  
Bastian does not explicitly disclose "electric vehicle operation" or applying “electric power”. However, Official Notice is taken in that it was well known to one of ordinary skill in the art that electric and hybrid vehicles use electric power to propel themselves.  It would have been obvious to one of ordinary skill in the art to modify Bastian to include electric vehicle capabilities to propel the vehicle based on the motivation to improve overall efficiency of a vehicle and avoid the use of fossil fuels.
With reference to claims 2 and 12, Bastian does not explicitly disclose the claimed limitation. However, Official Notice is taken that a vehicle uses an ICE to generate electric power based on the motivation to improve the application of the most different sensors is shown for the detection of obstacles in the vicinity of the motor vehicle and other dangers for traffic safety.   For claim 2, Bastian 
With reference to claim 3, a teaching from Tryon discloses comprising the step of selecting a destination using historical data associated with a driver (see para. 0033-0034).  
With reference to claim 5, Bastian does not explicitly disclose that a destination is selected by a passenger or a driver.  However, it is well known to one of ordinary skill in the art that a passenger is capable of selecting a destination based on the motivation improve determination of the factors which influence vehicle speed (such as driver command, distance to a forward vehicle, traction of the roadway and speed or the like) and, from these factors, the arrangement determines an individually permissible maximum speed.
Referring to claim 6, Bastian further discloses wherein vehicle route segment determination further comprises determining multiple route segments, each route segment having a separate calculated speed and selected drivetrain parameters (see col. 6:17-59, segment dimension varies based on speed, speed dictates drivetrain parameters, implies multiple segments used).
With regards to claim 7, Bastian further discloses wherein the step of determining information about an external environment of a vehicle further comprises the step of communicating with a remote database (see col. 5:18-26).
For claim 8, Schreder further discloses wherein distance with respect to the vehicle in proximity is maintained at a distance set to avoid collision (see col. 7:48 to col. 8:3, equivalent to safe distance).  
Referring to claim 9, Tryon further discloses wherein the one or more calculated speeds are based at least in part on one or more determined probable optimal speeds using historical route information (see paras. 0033-0034, 0078-0080, “expected speed” equivalent to “probable”, which is based on calculations of previous/historical data of route).   
Claim 11 is rejected based on the reasoning and citations provided above for claim 1.  Additionally, Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a management system for vehicle power). It would have been obvious to one of ordinary skill in the art that the management system of Bastian is equivalent to a power management system as claimed based on the motivation to improve determination of the factors which influence vehicle speed (such as driver command, distance to a forward vehicle, traction of the roadway and speed or the like) and, from these factors, the arrangement determines an individually permissible maximum speed.  
Claim 12 is rejected based on the reasoning and citations provided above for claim 2.
Claim 13 is rejected based on the reasoning and citations provided above for claim 3.
With reference to claim 15, Bastian does not explicitly disclose that a destination is selected by a passenger or a driver.  However, Bastian does disclose a user input system (see col. 6:17-67).  Additionally, it is well known to one of ordinary skill in the art that a passenger is capable of selecting a destination based on the motivation improve determination of the factors which influence vehicle speed (such as driver command, distance to a forward vehicle, traction of the roadway and speed or the like) and, from these factors, the arrangement determines an individually permissible maximum speed.  
Claim 16 is rejected based on the reasoning and citations provided above for claim 6.
Claim 17 is rejected based on the reasoning and citations provided above for claim 7.
Claim 18 is rejected based on the reasoning and citations provided above for claim 8.
Claim 19 is rejected based on the reasoning and citations provided above for claim 9.
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Schreder (U.S. Patent No. 5,504,482) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claims 1 and 11, in view of Kantarjiev, et al. (U.S. Patent Publication No. 2005/0021225).
For claims 10 and 20, Bastian and Levine do not explicitly disclose the last limitation. A teaching from Kantarjiev discloses wherein the calculated speeds are based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).   It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more particularly, to determining departure times to allow for on-time arrivals at particular locations based on evaluation of historic, present, and predicted road conditions.  

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663